Title: To Alexander Hamilton from William Bradford, 1 May 1794
From: Bradford, William
To: Hamilton, Alexander



[Philadelphia] 1st May 1794
Sir,

From your Letter of the 25th ultimo which I had the honor of receiving yesterday, I learn that “among the French Officers who served in the United States and who obtained Certificates for the sums due to them there are several who are in the condition of Emigrants and whose whole property has been confiscated by the actual gov: of that Country” upon which a question is made, whether this confiscation affects the claim of the persons to whom such a certificate issued.
I take it sir to be fully settled by the uniform opinion of foreign Jurists and by the descisions which have obtained in Westminster Hall and our own Courts, That the penal laws of a State cannot operate extra territorium nor affect real or personal property in another Country. Being strictly local & affecting nothing but what can be reached or seized by virtue of their authority, foreign Courts take no notice of them, and (in the case of individuals) a plea of such a confiscation would be held to be a mere nullity, where the subject matter was not within the jurisdiction of the State that passed the Act of confiscation. I am therefore of opinion that the Emigrant brings with him all his transitory rights and the proceedings of the Country which he has left, do not affect his claim to the debt in question. Nor is it material whether that Government has possessed itself of the certificate of the register or not for the debt is not payable to the bearer of the certificate and can be transferred only at the Treasury by the person to whom it issued or his legal Attorney.
It is true, that bankrupt Laws (which are sometimes considered as penal laws tho’ improperly) have been in some late instances recognized and enforced in foreign countries. But these decisions proceed upon principles which do not reach this case: and those in England were decided solely on the ground of the Assignt of the Bankrupts Effects in Holland being an assignt for a valuable consideration.
I have the honor to be with great Esteem   Sir, your most obedient Servant

Wm. Bradford.
Secretary of the Treasury

